*141This was a declaration upon promises made at Quebec, viz. at Boston. The defendant pleaded to the jurisdiction; that the parties were both inhabitants of Quebec; and that the cause of action, if any, accrued in Canada, and not within the United States; and that cognizance thereof belonged to the courts of Great Britain, and not to any of the courts of the Uuited States. To this plea there was a demurrer and joinder. The judgment was that the plea in bar is good, and that the court will take no further cognizance of this suit, and that the defendant recover his costs.